Citation Nr: 0803020	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to August 15, 2005, and 60 percent from 
August 15, 2005, for antecedent granulomatous disease with 
mild pleural thickening in the right hemithorax.

2.  Entitlement to an effective date earlier than August 15, 
2005, for a 60 percent rating for antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1943 to 
September 1947 and from August 1949 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The issue of entitlement to a total rating due to individual 
unemployability was denied by the RO in September 2005 and a 
timely notice of disagreement was filed.  A statement of the 
case was issued in December 2005.  However, a substantive 
appeal was not filed.  Therefore, this issue is not in 
appellate status.  38 C.F.R. §§ 20.200, 20.302 (2007).

The Board notes that the claim for an earlier effective date 
for the 60 percent rating for the veteran's respiratory 
disability is a matter that is encompassed within the 
increased rating claim.  These matters have been, however, 
separately developed and adjudicated by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the Veterans Claim Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) apply to all five 
elements of a service connection claim.  Notice compliant 
with the requirements of Dingess/Hartman has not been 
provided to the appellant.  The RO is to correct any defects 
in VCAA notices previously provided the veteran.

The veteran's respiratory disability has been rated under DC 
6828 which allows for a rating higher than 60 percent with 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Although the 
veteran has been afforded pulmonary function tests in recent 
years (to include in 2005), he has not been afforded maximum 
exercise capacity testing.  Thus, additional examination is 
necessary prior to appellate review so that the Board may 
properly apply the rating criteria.

Outstanding records must also be obtained.  In this regard, 
it is noted that a July 2003 VA respiratory consultation note 
indicates that an exercise stress test was done.  Report of 
the findings of the stress test are not of record.  The RO 
should determine if a stress test was done in July 2003 and 
if so, take the appropriate measures to associate the test 
results with the claims file.  Such findings are pertinent to 
proper application of the rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO is to ensure that any 
outstanding medical records, to include 
the results of a July 2003 stress test, 
are obtained and associated with the 
claims file.

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to assess the severity of his 
antecedent granulomatous disease with 
mild pleural thickening in the right 
hemithorax.  All indicated tests and 
studies, to include exercise stress test, 
are to be performed.   Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  The examiner, in accordance 
with the latest AMIE sheet for evaluating 
the veteran's antecedent granulomatous 
disease with mild pleural thickening in 
the right hemithorax, is to provide a 
detailed review of the veteran's history, 
current complaints, and the severity of 
the disability.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

